NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DEMETRIA DeLARGE,                                No. 11-16400

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01000-JSW

  v.
                                                 MEMORANDUM *
HAYWARD UNIFIED SCHOOL
DISTRICT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Demetria DeLarge appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging that she was terminated from her

employment with the Hayward Unified School District in violation of her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional rights and state law. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We

affirm.

      The district court properly dismissed DeLarge’s claim alleging that

defendants retaliated against her in violation of her First Amendment rights

because DeLarge did not allege that her speech involved a matter of public

concern. See Desrochers v. City of San Bernadino, 572 F.3d 703, 708-10 (9th Cir.

2009) (to establish a First Amendment retaliation claim, plaintiff must show that

she spoke on a matter of public concern; speech that concerns individual personnel

disputes and grievances generally is not of public concern).

      The district court properly dismissed DeLarge’s substantive due process

claim because DeLarge did not allege that defendants took any action that

foreclosed access to her profession. See Engquist v. Or. Dep’t of Agric., 478 F.3d

985, 997-98 (9th Cir. 2007) (limiting substantive due process claims against

government employers to actions that foreclose access to a particular profession).

      The district court properly dismissed DeLarge’s procedural due process

claim because DeLarge alleged that she declined to participate in a pre-termination

hearing. See Correa v. Nampa Sch. Dist. No. 131, 645 F.2d 814, 817 (9th Cir.

1981) (“[W]here adequate administrative procedures exist, a person cannot state a


                                          2                                    11-16400
claim for denial of procedural rights when he has elected to forego a complete

hearing.”).

      The district court properly dismissed DeLarge’s claim under the California

Whistleblower Protection Act because DeLarge did not allege that she exhausted

administrative remedies before filing her claim. See State Bd. of Chiropractic

Exam’rs v. Superior Court of Sacramento Cnty., 201 P.3d 457, 460 (Cal. 2009)

(describing exhaustion requirement of Cal. Gov’t Code § 8547.8). We do not

consider DeLarge’s contention that the district court analyzed this claim under the

wrong statutory provision because DeLarge did not raise any other provision

below. See Janes v. Wal-Mart Stores Inc., 279 F.3d 883, 887 (9th Cir. 2002)

(declining to consider matters raised for the first time on appeal).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in DeLarge’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                           3                                   11-16400